internal_revenue_service department of the to significant index no washington dc of e ef t v2 contact person teiepnone number in reterénce to dare -- dec legend employera resolution p_ plan x statute y dear this is in response to your request for a private_letter_ruling dated supplemented by letters dated submitted on your behalf by your authorized representative in support of your request you have submitted the following facts and representations and a sec_4 pursuant to statute y employer a has established plan x for the benefit of its policemen statute y provides that percent of a policeman’s salary shall be withheld and paid to plan x it is represented that plan x meets the qualifications of sec_401 of the internal_revenue_code code recent amendments to statute y allow government employers such as employer a to pay the mandatory employee contributions to plan x in lieu of contributions by the police employees these amendments become effective with respect to all compensation earned after date to effect the pick-up employer a has adopted resolution p and proposes to provide employees with an irrevocable election form resolution p provides page employer a in accordance with statute y shall pick up the mandatory employee contributions now being paid to plan x the picked up contributions pursuant to sec_414 of the code are to be treated as employer contributions for income_tax purposes and as such excluded from the current gross_income of the members of employer a's police force the picked up contributions are not considered to be wages for purposes of federal_income_tax withholding and accordingly federal income taxes need not be withheld on the picked up contributions it is specified that the contributions although designated as employee contributions are being paid_by employer a in lieu of contributions by the employees the payment of the employee’s contribution picked up by employer a shall be made by reducing the amount of compensation of the cash salary payable to employees by the amount of the contributions and by making payment of such amount directly by plan x also the employee does not have the option of choosing to receive the contributions directly instead of having them paid_by employer a to plan x the effective date of the pick-up shall be as soon as practical after receipt of a favorable ruling from the internal_revenue_service providing that contributions paid_by employer a are not included as gross_income of the employee until they are distributed or made available pursuant to the election form employees will be permitted a one-time irrevocable election to choose whether to make after-tax contributions to plan x or to participate in the pick-up a participant’s failure to execute the election form within a 60-day period or days in the event the employee has been unable to acknowledge his election for reasons other than fault of his own will be interpreted by employer a as an election to participate in the pick-up based on the above you request the following letter rulings - the mandatory employee contributions to plan x which are picked up for those employees who so elect in an irrevocable written election are picked up within the meaning of sec_414 of the code thereby rendering the picked up contributions excludible from the current gross_income of employer a’s police employees the picked up contributions to plan x are not considered to be wages of employer a’s police employees for federal_income_tax withholding purposes and that as such federal income taxes need not be withheld on the picked up contributions page sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 or sec_403 of the code established by a state government or political_subdivision thereof or by any agency_or_instrumentality of the foregoing and are picked up by the employing unit sec_3401 of the code relating to the collection of income_tax at source on wages chapter subtitle c of the code excludes from the definition of wages remuneration paid on behalf of an employee to a_trust described in sec_401 that is exempt from tax under sec_501 at the time of such payment revenue_ruling rev_rul 1977_2_cb_358 addresses the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 of the code in revrul_77_462 the employer school district agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling held that under the provision of sec_3401 of the code the school district’s picked up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees’ salaries with respect to the said picked up contributions the revenue_ruling further held that the school district’s picked up contributions are excluded from the gross_income of the employees until such time as they are distributed to the employees revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 provide guidance as to whether contributions will be considered as picked up by the employer both revenue rulings establish that the following two criteria must be satisfied specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not have an option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan the employer must ‘ revrul_87_10 1987_1_cb_136 held that governmental employees may not exclude from gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick-up ie the effective date of the pick up cannot precede the date of the last governmental action resolution p specifies in pertinent part the pick up of the employees’ contributions pursuant to statute y will be effective as soon as practical after receipt of a favorable ruling from the internal_revenue_service pursuant to sec_414 of the code providing that such employer paid contributions are not included as gross_income of the employee until they are distributed or made available that the payment of the employee’s contribution picked up by employer a shall be made by reducing the amount of the compensation of the cash salary payable page to employees by the amount of the contributions and by making payment of such amount directly to plan x that contributions although designated employee contributions are being paid_by the employer in lieu of contributions by the employee and that the employee does not have the option of choosing to receive the contributions directly instead of having them paid_by the employer to the plan based on the foregoing facts and representations we conclude that the criteria set forth in revrul_81_35 and revrul_81_36 are satisfied because employer a will pick up ie assume and pay the mandatory employee contributions to plan x in lieu of contributions by employer a’s employees who may not elect to receive such contributed amounts directly instead of having them paid_by employer a to plan x accordingly we conclude that the mandatory employee contributions to plan x which are picked up for those employees who so elect in an irrevocable written election are picked up within the meaning of sec_414 of the code thereby rendering the picked up contributions excludible from the current gross_income of employer a’s police employees and the picked up contributions to plan x are not considered to be wages of employer a’s police employees for federal_income_tax withholding purposes and that as such federal income taxes need not be withheld on the picked up contributions these rulings apply only if the effective date of the proposed pick-up of contributions is not earlier than the later of the date resolution p was signed or the date the pick-up is put into effect the above rulings are based upon the assumption that plan x will be qualified under sec_401 a of the code at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121b of the code - this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file with this off ice a copy of this ruling is being sent to your authorized representative page sincerely yours joyce e floyd chief employee_plans technical branch enclosures deleted copy of letter_ruling notice of intention to disclose cc
